       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 1 of 85   1652
     ICi5iss1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                17 Cr. 74 (CM)

5    IBRAHIM ISSA,

6                                                  Trial
                      Defendant.
7
     ------------------------------x
8
                                                   New York, N.Y.
9                                                  December 18, 2018
                                                   10:15 a.m.
10

11   Before:

12                           HON. COLLEEN MCMAHON,

13                                                 District Judge

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     NOAH SOLOWIEJCZYK
17   ELIZABETH HANFT
     KYLE WIRSHBA
18        Assistant United States Attorneys

19   BRAFMAN & ASSOCIATES, P.C.
          Attorneys for Defendant
20   BY: BENJAMIN BRAFMAN
          JOSHUA D. KIRSHNER
21        STUART GOLD

22   ALSO PRESENT:     ANTHONY DUBAR, Special agent USPS-OIG
                       GRACE SOTO, Special agent IRS
23                     COLLEEN GEIER, Paralegal Specialist USAO
                       PRIYA KUARLALL PRASAD, Paralegal
24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 2 of 85   1653
     ICi5iss1

1              (Trial resumed; jury not present)

2              THE DEPUTY CLERK:     Case on trial continued.

3    Government and defendant present, jurors are not present.

4              THE COURT:    As you see, I don't command the kind of

5    audience that you people do.

6              Okay.    Let's do it.

7              MR. SOLOWIEJCZYK:     Your Honor, while we are waiting

8    for the jury, we had taken up the issue of the postal rules,

9    the addition to the charge.

10             THE COURT:    Yes, and I edited your suggestion.

11             MR. SOLOWIEJCZYK:     We don't have a copy.

12             THE COURT:    You don't have a copy?

13             THE DEPUTY CLERK:     They will have a copy in a second.

14   You might as well relax, it will be a couple minutes.

15             MR. BRAFMAN:    Your Honor, could we be a heard for one

16   moment on this before the jury comes out?

17             THE COURT:    Case on trial continued, the parties are

18   present, the jurors are not present.

19             MR. BRAFMAN:    Your Honor, the instruction that I have

20   just been given on U.S. Postal Service rules terms of contract

21   is generally acceptable but I would ask that your Honor add a

22   sentence at the end that you may not find the defendant guilty

23   of any of the crimes charged simply because you may have found

24   him to have violated a postal rule.

25             THE COURT:    I think I said that in the first sentence.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 3 of 85   1654
     ICi5iss1

1    I never want to say anything twice.

2              MR. BRAFMAN:    Note my objection, your Honor.

3              THE COURT:    Thank you.

4              (Continued on next page)

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 4 of 85       1655
     ICi5iss1

1              (Jury present)

2              THE COURT:    Good morning.

3              THE JURY:    Good morning.

4              THE COURT:    We are going to have to wait for Mr. Issa.

5              I apologize about the lunch ordering, by the way.          GSA

6    just terminated our cafeteria contract so they have no

7    incentive to stock for their last week in operation so they

8    have no food.    So, we had to go outside.

9              Okay, you can put your pens down.       You are actually

10   going to have copies of the charge back in the jury room with

11   you.   Okay?   So, just listen.

12             Ladies and gentlemen of the jury, now that you have

13   heard all the evidence in the trial and the arguments made by

14   counsel, it becomes my duty to give you final instructions

15   about the law that's applicable to the case and that will guide

16   you in your decision making.      All of the instructions of law

17   that I have given you throughout the trial, at the beginning of

18   the trial, a few during the trial, and these final

19   instructions, must guide and govern your deliberations.            It is

20   your duty as jurors to follow the law as stated in all of my

21   instructions and to apply these rules of law to the facts as

22   you find them to be from the evidence that was received during

23   the trial.

24             Counsel have referred to some of the applicable rules

25   of law in their closing arguments.       Remember that if what


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 5 of 85      1656
     ICi5iss1

1    counsel said about the law differs from what I tell you about

2    the law, are you to follow the instructions given by the Court.

3    You are not to focus on any single instruction, you have to

4    consider my charge as a whole in reaching your decision, and

5    you must not be concerned with the wisdom of any rule of law

6    that I give you, regardless of any opinion that you may have

7    about what the law ought to be.       It would be a violation of

8    your sworn duty to base any part of your verdict on any view or

9    opinion about the law other than the one I'm going to give you

10   in these instructions, just as it would be a violation of your

11   sworn duty as judges of the facts to base your verdict on

12   anything other than the evidence that was received in the case.

13             Now, as I told you at the beginning of trial, the

14   indictment is not evidence.      That's why you haven't seen it.

15   It's not evidence.     It merely describes the charges that are

16   brought against the defendant.       An indictment is simply a

17   formal method of bringing a case in to court for trial and

18   determination by a jury.      You may draw no inference of any kind

19   from the fact that an indictment was handed down.         Under our

20   law, a person who has been accused of a crime is presumed to be

21   innocent, therefore you must not consider the fact that the

22   defendant was accused of crimes in an indictment as evidence of

23   his guilt.

24             The fact that the prosecution is brought in the name

25   of the United States of America entitles the government to no


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 6 of 85     1657
     ICi5iss1

1    greater consideration than you would accord to any other party.

2    By the same token, the government is entitled to no less

3    consideration.    In your deliberations you are to perform your

4    duty without bias or prejudice either to the government or to

5    the defendant.    Remember that all parties, government, and

6    individuals alike, stand as equals before this court of

7    justice.

8               In this criminal case the burden has been, at all

9    times, on the government to prove every element of the crimes

10   charged.    That burden never shifted to the defendant.        What did

11   that mean?    That the defendant had no obligation to prove

12   anything or call or cross-examine any witnesses or to offer any

13   evidence.    You and I, as the judges of the fact and the law,

14   respectively, are presuming the defendant to be innocent so he

15   has nothing to prove.     The government must convince you that

16   the presumption is wrong before you can find otherwise and the

17   government can only convince you that the presumption is wrong

18   if it proves beyond a reasonable doubt all of the elements of

19   the crimes charged in the indictment.        Nothing more and nothing

20   less.

21              So, the question that naturally arises is what is a

22   reasonable doubt?    Well, it's a doubt that's based on reason

23   and common sense that would cause a reasonable person to

24   hesitate to act in a matter of importance in his or her

25   personal life.    Proof beyond a reasonable doubt is proof of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 7 of 85          1658
     ICi5iss1

1    such a convincing character that a reasonable person would not

2    hesitate to rely and act upon it in the most important of his

3    or her own affairs.

4              Now, a doubt is not reasonable if it's based on

5    Caprice or whim or on speculation or suspicion, or if it is the

6    product of sympathy.     And a doubt that you dream up as an

7    excuse to avoid the performance of an unpleasant duty is not a

8    reasonable doubt.    A doubt is only reasonable if you arrive at

9    it based on the evidence or on your conclusion that there is a

10   lack of evidence.

11             You will find the fact from one thing only.         The

12   evidence.   The evidence in this case consists of the sworn

13   testimony of the witnesses, of all of the exhibits that have

14   been received regardless of which side introduced them, and all

15   facts that may have been agreed to or stipulated which you are

16   to regard as proved.     And some of the those things that were

17   stipulated were stipulations of testimony -- if called as a

18   witness, so and so would have said such and such.         You are to

19   accept that the witness would have said those things on the

20   witness stand.

21             Now, nothing I have said during this trial is

22   evidence.   Nothing any of the lawyers have said is evidence.

23   The questions they asked by themselves are not evidence.            The

24   objections that they made are not evidence.         If I sustained an

25   objection to a question, you have to disregard the question.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 8 of 85     1659
     ICi5iss1

1    If I ordered testimony stricken -- and I think I did that once

2    or twice -- you must forget that it was ever said.

3              Now, please understand I am neutral in this matter.        I

4    do not decide the issues of fact in this case.         That job is

5    yours and I leave it to you.      My function was simply to get the

6    trial concluded as fairly and as promptly as possible -- I

7    apologize that it wasn't as prompt as I thought it would be --

8    and to explain the law to you.       The decision in the case is

9    yours so don't get any idea that I have a view or an attitude

10   about what your verdict should be.       I do not.    Your verdict

11   will be my verdict.

12             In making your evidence-based findings you are

13   permitted to draw reasonable inferences from the facts that

14   have been proved from the testimony and the exhibits.

15   Inferences are simply deductions or conclusions that reason and

16   common sense lead you to draw from the evidence received in the

17   case.   You should consider the evidence at this trial in the

18   same way that any reasonable and careful person would treat any

19   very important question that involves facts and opinions and

20   evidence to support them.      You are expected to use your good

21   sense in considering and evaluating the evidence in the case

22   only for the purposes for which it has been received and to

23   give that evidence a reasonable and fair construction in light

24   of your common knowledge of the natural tendencies and

25   inclinations of human beings.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 9 of 85         1660
     ICi5iss1

1              I remind you there are two types of evidence that you

2    may properly consider in deciding whether the defendant has

3    been proved guilty or whether he is not guilty.         One type of

4    evidence is called direct evidence.

5              Direct evidence is evidence given by a witness who

6    testified about what she saw, heard, observed of her own

7    knowledge acquired by virtue of her five senses.

8              Circumstantial evidence is direct evidence of one fact

9    that tends to give rise to an inference of another fact.           The

10   simple example of circumstantial evidence that is often used in

11   courts, assume that when you came into the court house this

12   morning the sun was shining -- as, indeed, it is shining right

13   now -- and it is a nice day, but let's assume there actually

14   are no windows in this courtroom so we can't see outside, and

15   this building is soundproof so we can't hear outside, so we

16   would have no way of knowing whether the weather had changed.

17   But if, as we sit here this morning, people arrive, having

18   business with the Court and they walk into the room and they're

19   carrying wet umbrellas and their hair is plastered down on

20   their heads, we would have no direct evidence that the weather

21   had changed but we would have direct evidence that it looked

22   like those people had come in from out of the rain.          From that

23   we could conclude, we could draw the inference, that the

24   weather had changed.     So, the appearance of the people is

25   circumstantial evidence of a change in the weather.          Okay?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 10 of 85        1661
     ICi5iss1

1    That's all circumstantial evidence is, you infer from an

2    established fact the existence or the nonexistence of some

3    other fact on the basis of your reason, experience, and common

4    sense.

5              Now, circumstantial evidence is of no less value than

6    direct evidence and it is a general rule that the law makes no

7    distinction between direct and circumstantial evidence.             It

8    simply requires that before you convict a defendant you, the

9    jury, must be satisfied of his guilt beyond a reasonable doubt

10   from all of the evidence in the case.

11             Now, recordings of telephone conversations, text

12   messages and e-mails have been admitted into evidence.              I

13   instruct you that this evidence was obtained in a lawful manner

14   and no one's rights were violated and the government's use of

15   this evidence is entirely lawful.       Therefore, regardless of any

16   personal opinion or feelings that you might have about how that

17   evidence was obtained, you should give it full consideration,

18   along with all the other evidence in the case as you decide

19   whether the government has proved the defendant's guilt beyond

20   a reasonable doubt.     What weight you give to these materials,

21   if any, is completely within your discretion.

22             The government also introduced evidence in the form of

23   video/audio tape recordings of conversations between the

24   defendant and others.     The use of these tape recorded

25   conversations is also perfectly lawful.        Both parties were


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 11 of 85     1662
     ICi5iss1

1    entitled to use the tape recordings in this case.          Whether you

2    approve or disapprove of the recording of conversations or

3    meetings may not enter into your deliberations.          So, regardless

4    of any personal opinions you may have about how this evidence

5    was gathered, you should give it full consideration, along with

6    all the other evidence in the case as you determine whether the

7    government has proved beyond a reasonable doubt the guilt of

8    the defendant.

9              For several of the recordings you were provided with

10   simultaneous transcriptions on your monitors to assist you.          I

11   remind you the transcriptions are not evidence and that's true

12   of all those transcripts that you had as well.         The transcripts

13   and transcriptions were provided as an aid to you while you

14   listened to or watched the recordings.        It is for you to decide

15   whether the transcriptions correctly present the conversations

16   as they are heard on the recordings.        And if you perceive any

17   difference between the recording and the transcription, it's

18   what you hear on the recording that controls.

19             Now, among the evidence we received in evidence we

20   have a few documents that have been redacted.         What that means

21   is part of the document has been blacked out.         Material can be

22   redacted for any number of reasons including that I decided it

23   was not relevant to the issues you have to decide in the case,

24   or that it invades the privacy of a third-party, or there are a

25   whole variety of reasons why we could redact information.           You


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 12 of 85     1663
     ICi5iss1

1    are not to concern yourself with why a document was redacted,

2    you are only to concern yourself with the part of the item that

3    was admitted into evidence.

4              You, the jurors, will be the sole judges of the

5    credibility -- the believability -- of the witnesses.           And you

6    will give the weight that their testimony deserves.          You may be

7    guided in your assessment by the appearance and the conduct of

8    a witness or by the manner in which he or she testified, or by

9    the character of the testimony that's given, or by evidence you

10   find to be believable that's contrary to the testimony that was

11   given.

12             You should carefully scrutinize all the testimony that

13   you heard, the circumstances under which each witness

14   testified, and every matter in evidence that might tend to show

15   whether a witness' testimony is worthy of belief.          Consider

16   each witness' intelligence, motive, state of mind, and demeanor

17   or manner while on the stand.       Consider the witness' ability to

18   observe the matters about which he or she testified and whether

19   he or she impresses you as having an accurate recollection of

20   those matters.    Consider any relation that each witness may

21   bear to either side of the case, the manner in which each

22   witness might be affected by the verdict, and the extent to

23   which, if at all, each witness' testimony is supported or

24   contradicted by other evidence in the case.

25             Now, inconsistencies or discrepancies within the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 13 of 85   1664
     ICi5iss1

1    testimony of a witness may cause you to discredit that person's

2    testimony, or may not.     So may inconsistencies between witness

3    no. 1 and witness no. 2.      But inconsistencies do not

4    necessarily indicate that someone is lying.         Two or more

5    persons who witness an incident or a transaction may see or

6    hear it differently.     An innocent misrecollection, like failure

7    of recollection, is not an uncommon experience.          So, in

8    weighing the effect of a discrepancy, consider whether it

9    pertains to a matter of importance or to an unimportant detail

10   and whether you believe it results from innocent error or

11   intentional falsehood.     After making your own judgment, you

12   should give the testimony of each witness such weight, if any,

13   as you think it deserves.

14             Now, you heard evidence that a witness at some earlier

15   point in time made an out-of-court statement that was

16   inconsistent with what the witness said during the trial.

17   Statements made by witnesses in the past are not the evidence

18   in the case.    The evidence in the case is what the witness says

19   from the witness stand.      So, why do lawyers ask witnesses if

20   they make specific statements at some earlier point in time?

21   Well, they do it because if the witness told a different story

22   in the past, that might help you to decide whether to believe

23   the witness' trial testimony.       It is for you to decide whether

24   a witness' prior statement actually conflicts with his trial

25   testimony.   Sometimes lawyers see conflicts where jurors do


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 14 of 85    1665
     ICi5iss1

1    not.    If you decide there is a conflict between what a witness

2    said on some prior occasion and what he or she told you at

3    trial, you may consider the fact that there is an inconsistency

4    as you decide whether you believe what the witness told you

5    here at trial.    You may not consider the contents of the prior

6    statement for their truth or substitute the prior inconsistent

7    statement for the trial testimony even if what the witness said

8    in the past seems more believable to you.         The prior

9    statement's only relevance lies in assessing whether you

10   believe what the witness said here at the trial.

11              Let me give you a silly example to illustrate the

12   point.    Let's assume that the government has to prove beyond a

13   reasonable doubt the color of a car that was involved in a car

14   crash.    Suppose a witness testified here at trial the car was

15   blue, and suppose that on cross-examination opposing counsel

16   confronted the witness with a statement he made to the police

17   on the night of the accident in which he said the same car was

18   gray.    You may, if you wish, consider the fact of that

19   inconsistency, the fact that the witness told different stories

20   at different times as bearing on his credibility.          You may not,

21   however, decide that the car was gray but the witness said so

22   on an earlier occasion.      That's because the prior statement was

23   not admitted to prove the truth of the matter asserted, the

24   color of the car.     The only evidence before you about the color

25   of the car is that it's blue.       Either you believe the witness,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 15 of 85   1666
     ICi5iss1

1    you believe what he said here in court, or you don't.

2              In making your credibility determination you should

3    consider whether the witness purposefully made a false

4    statement or whether it was an innocent mistake, whether the

5    inconsistency concerns an important fact or has to do with a

6    small detail whether the witness had an explanation for the

7    inconsistency and whether that explanation appealed to your

8    common sense.

9              It is your duty, based on all the evidence and your

10   own good judgment, to determine whether the prior statement was

11   inconsistent and, if so, how much, if any weight, to give to

12   the fact of the inconsistency as you decide whether you believe

13   all or part of what the witness said to you here at trial.

14             Now, the government must sometimes rely on the

15   testimony of witnesses who admit to participating in crimes and

16   who agree to cooperate in the hope of he receiving leniency at

17   sentencing.    There is nothing wrong with the government's use

18   of cooperating witnesses so you may consider the testimony of

19   such witnesses.

20             In federal court, the testimony of a single

21   cooperating witness may be enough to satisfy you of the

22   defendant's guilt beyond a reasonable doubt.         However,

23   cooperating witness testimony should be scrutinized with great

24   care and viewed with particular caution when you decide how

25   much of it to believe.     You are allowed to consider the fact


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 16 of 85          1667
     ICi5iss1

1    that a witness is cooperating with the government and is hoping

2    for leniency as you decide whether or not you believe that

3    witness' testimony.     It does not follow that a person who has

4    admitted to participating in crimes is incapable of giving

5    truthful testimony.     Like the testimony of any other witness,

6    cooperating witness testimony should be given such weight as it

7    deserves in light of all the facts and circumstances taking

8    into account the witness' demeanor and candor, the strength and

9    accuracy of his recollection, his background, and the extent to

10   which the testimony is or is not corroborated by other evidence

11   in the case.

12             You also heard testimony about agreements between the

13   government and the cooperating witness.        It is no concern of

14   yours why the government made an agreement with anyone.             Your

15   sole concern is whether the witness has given truthful

16   testimony here in this courtroom before you.         That said, when

17   you are determining a witness' credibility, you may consider

18   the existence of the agreement and any effect that you think it

19   had on the witness' truthfulness.       In evaluating the testimony

20   of cooperating witnesses, you should ask yourselves whether

21   that person would benefit more by lying or by telling the

22   truth.   Was the witness' testimony made up in any way because

23   the witness believed or hoped that he would somehow receive

24   favorable treatment by testifying falsely?         Or did the witness

25   believe that his interests would be served best by testifying


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 17 of 85         1668
     ICi5iss1

1    truthfully?

2              If you believe that a witness is motivated by the hope

3    of personal gain, was the motivation one that would cause the

4    witness to lie, or was it one that would cause him or her to

5    tell the truth?    And, did the motivation actually color the

6    witness' testimony?     If you find that the testimony of the

7    cooperating witness was false, you should reject it.          However,

8    if, after cautious and careful examination of the cooperating

9    witness' testimony and that witness' demeanor on the stand, you

10   are satisfied that the witness told the truth, you are free to

11   accept his testimony as credibility and act on it accordingly.

12             Mr. Velez, the cooperating witness in this case,

13   pleaded guilty to charges arising out of the same facts that

14   are at issue in this case.      You may not draw any conclusion or

15   inference of any kind about the guilt of the defendant from the

16   fact that Mr. Velez pleaded guilty to similar charges.              The

17   decision of any person to plead guilty is a personal decision

18   that I made about his own guilt.       Nobody else's plea is

19   evidence against Mr. Issa.      So, you may not consider or draw

20   any conclusion about Mr. Issa's guilt based on the fact that

21   the cooperating witness pled guilty.

22             You heard testimony from two witness -- Sohail Butt

23   and Claudia Betancourt -- who testified under a grant of

24   immunity that was conferred by the Court.         The testimony of a

25   witness testifying pursuant to a grant of immunity may not be


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 18 of 85   1669
     ICi5iss1

1    used against that witness in any criminal case except in a

2    prosecution for perjury, if giving false statements in

3    connection with testimony.

4              There is nothing wrong with the government's eliciting

5    testimony from a witness who has been granted immunity to

6    testify and a defendant may be convicted on the basis of such

7    witness' testimony alone provided, of course, the jury

8    concludes that the witness' testimony proves the defendant

9    guilty beyond a reasonable doubt.       That said, you should

10   scrutinize the testimony of a witness who has been granted

11   immunity with great care.      You must decide whether or not it is

12   colored in such a way as to place guilt upon the defendant in

13   order to further the witness' own interests, or such a witness

14   confronted with the realization that he could avoid being

15   charged with a crime by helping to convict another, has a

16   motive to testify falsely.      However, if you believe the

17   testimony to be true and determined to accept the testimony,

18   you may give it such weight, if any, as you believe it

19   deserves.

20             You have heard testimony from witnesses whom the

21   government has promised in exchange for testifying truthfully,

22   completely, and fully, will not be prosecuted for any crimes in

23   which they may have participated.       Again, the fact that the

24   government has agreed not to prosecute a witness does not

25   disqualify him from testimony or from testifying and does not


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 19 of 85     1670
     ICi5iss1

1    preclude you from accepting that testimony as true because the

2    government is permitted to make these kinds of promises called

3    non-prosecution agreements, and it is entitled to call as

4    witnesses people to whom such promises are made.          The fact that

5    the government has agreed not to prosecute a witness does not

6    disqualify him or her from testifying.        And, we don't need to

7    say that twice.

8              You are instructed that you may convict the defendant

9    on the basis of such a witness' testimony if you find that his

10   or her testimony proves the defendant guilty beyond a

11   reasonable doubt.     So, in evaluating the testimony of witnesses

12   who are testifying pursuant to non-prosecution agreements, you

13   may want to consider whether the witness would benefit more by

14   lying or telling the truth.      If you believe the witness is

15   motivated by personal gain, was the motivation one that would

16   cause him to lie or one that would cause him to tell the truth?

17   Again, if you find the testimony to be false, you should reject

18   it and if you are satisfied that the witness told the truth,

19   you should accept it.

20             One final note.     As I have said before, it is no

21   concern of yours why the government made any kind of agreement

22   with a witness.    Your sole concern is deciding whether the

23   testimony that was given by that witness was truthful and you

24   should look to all the evidence in the case in deciding what

25   credence and what weight, if any, you will give to a witness'


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 20 of 85    1671
     ICi5iss1

1    testimony.

2              I will say that somewhere else, I am trying not to say

3    things two or three times.

4              You have heard evidence during the trial that the

5    witnesses have discussed the facts of the case and their

6    testimony with the lawyers before they appeared in court.

7    There is nothing either unusual or improper about a witness'

8    meeting with lawyers -- in this case the government lawyers --

9    before testifying.     It happens all the time.      That way the

10   witness can be aware of the subjects he will be questioned

11   about, focus on those subjects, and have the opportunity to

12   review relevant exhibits before being questioned about them.

13   Such consultation helps conserve your time and the Court's.

14   The weight that you give to the fact that a witness prepared

15   for his or her testimony, if any, is a matter entirely within

16   your discretion.

17             Now, if you find that any witness testified falsely

18   about some material fact, the law permits you to disregard

19   everything that the witness said on the stand.         Put otherwise,

20   if someone lies to you about a fact that you deem to be

21   important to this case, you can just throw out that witness'

22   entire testimony on the ground that someone who lies to you

23   about one important thing cannot be trusted, at all.          However,

24   the issue of credibility need not be decided in an all or

25   nothing fashion.    You may accept as much of a witness'


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 21 of 85          1672
     ICi5iss1

1    testimony as you think is true and disregard whatever you feel

2    is false.   It's entirely up to you how you treat the testimony

3    of such a witness.

4              There is no legal requirement that the government

5    prove its case through any particular means so while you are to

6    consider carefully the sufficiency of the evidence introduced

7    by the government, you are not to speculate about why it used

8    the techniques that it did or why it did not use other

9    techniques.    The government is not on trial and law enforcement

10   techniques are not your concern.       Your concern is to determine

11   whether or not, on the evidence or lack of evidence, the guilt

12   of the defendant has been proved beyond a reasonable doubt.

13             Now, Mr. Issa did not testify in this case.         Under our

14   Constitution, a defendant has no obligation to testify or to

15   present evidence because it is the government's burden to prove

16   the defendant guilty beyond a reasonable doubt and that burden

17   remained with the government throughout the entire trial, it

18   has never shifted to the defendant.        Just remember that.      A

19   defendant is never required to prove that he is innocent.            So,

20   you may not attach any significance to the fact that the

21   defendant did not testify.      You may not draw any adverse

22   inference against Mr. Issa because he did not take the witness

23   stand.   You may not consider this against the defendant in any

24   way in your deliberations in the jury room.         You should put the

25   fact that he did not testify entirely out of your mind.             It's


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 22 of 85         1673
     ICi5iss1

1    irrelevant.

2               In reaching your decision as to whether the government

3    has sustained its burden of proof, it would be improper for you

4    to consider any personal feelings you might have about the

5    defendant's race, religion, national origin, sex, age, or

6    station in life.    It would be equally improper for you to allow

7    any feelings you might have about the nature of the crimes

8    charged to interfere with your decision-making process.             Any

9    sort of bias, prejudice, or sympathy for or against either side

10   has no relevance to the matter before you and may not be

11   considered by you in reaching your verdict.

12              You also may not draw any inference, favorable or

13   unfavorable, toward the government or the defendant from the

14   fact that any person other than the defendant is not on trial

15   here.   You may not speculate about the reason why other people

16   are not on trial.     Those matters are wholly outside your

17   concern.    They have no bearing on your function as jurors.

18   This is Mr. Issa's day in court.

19              Finally, the question of what punishment the defendant

20   might incur if he is convicted is of no concern to the jury and

21   so it should not enter into or influence your deliberations.

22   The duty of imposing sentence rests exclusively with me.            Your

23   function is to tell me whether I have to exercise that duty by

24   weighing the evidence and determining whether the defendant has

25   been proved guilty beyond a reasonable doubt solely on the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 23 of 85          1674
     ICi5iss1

1    basis of that evidence.

2              Stand up, stretch.

3              Now, are you being asked to consider a total of eight

4    separate charges.     Counts One and Two charge the defendant with

5    bribery of a federal official and theft of government funds,

6    respectively.    Count Three charges the defendant with

7    conspiracy to commit various tax offenses.         And, Counts Four

8    through Eight charge the defendant with actually committing

9    various substantive tax crimes.

10             You must consider each count separately and you must

11   return a separate verdict of guilty or not guilty on each

12   count.   I have a verdict sheet.      If you need any reinforcement

13   for this you have to have a verdict on Count One, a verdict on

14   Count Two, a verdict on Count Three.        You consider each one

15   separately.    And when I say "each one separately," what I mean

16   is your verdict on Count One doesn't determine what your

17   verdict is on Counts Two, Three, and Four.         All right?       Your

18   verdict on Count One is your verdict on Count One.          Then you

19   will consider the evidence on Count Two.        So, whether you find

20   the defendant guilty or not guilty as to any one charge should

21   not affect your verdict on the other offenses that are charged.

22             Now, I plan to charge you first on the law of bribery

23   and theft of government funds in connection with Counts One and

24   Two.   Then we will actually take a break.        Then you will come

25   back, then I'm going to jump over Count Three, which is the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 24 of 85     1675
     ICi5iss1

1    conspiracy count, and talk to you about the law that relates to

2    the substantive tax offenses that are charged in Counts Four

3    through Eight and then I will charge you last on conspiracy.

4              So, the first count charges the defendant with the

5    crime of bribery of a federal official.        In order to find the

6    defendant guilty of that crime, the government has to prove

7    three elements beyond a reasonable doubt.         The first element

8    that the government must prove beyond a reasonable doubt is

9    that the defendant offered, promised, or gave money or

10   something else of value to one or more of the following

11   individuals:    United States Postal Service Vehicle Maintenance

12   Facility managers James Nicholson, Jeffrey Blight, or Ismael

13   Velez.   The item of value that was offered, promised or given

14   can consist of money or something else of value such as meals,

15   travel, property, services, other items that have value.

16             The bribery statute makes no distinction between

17   offering, promising, and giving a bribe.        All are crimes.     The

18   mere offer or prompts of a bribe is just as much of a violation

19   of the statute as the actual giving.

20             The second element that the government must prove

21   beyond a reasonable doubt that any of the three United States

22   Postal Service Vehicle Maintenance Managers -- James Nicholson,

23   Jeffrey Blight and Ismael Velez -- were public officials.           The

24   term "public official"means a member of Congress or an officer

25   or employee or person who is acting for or on behalf of the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 25 of 85    1676
     ICi5iss1

1    United States, or any department, agency, or branch of the

2    United States government in any official function under or by

3    the authority of any such department, agency, or branch of

4    government.    So, the term public official includes any employee

5    of the United States Government, as well as any person who is

6    performing work for or acting on behalf of the United States

7    government.

8              The third element that the government must prove

9    beyond a reasonable doubt is that the defendant gave, promised,

10   or offered the money or the thing of value with the corrupt

11   intent to influence an official act that was to be taken by

12   that public official.     Corrupt intent means having an improper

13   motive or purpose, it involves conscious wrongdoing by the

14   defendant or, as it has sometimes been expressed, that the

15   defendant had a bad or an evil state of mind.

16             Now, bribery of a public official does not occur if a

17   person simply gives a thing of value to a public official

18   merely as an effort to curry amorphous favor or obtain

19   generalized goodwill from a public official who has been or may

20   at some unknown time be in a position to act favorably on the

21   donor's interest.     That describes lobbying and lobbying is

22   legal.

23             Corrupt intent in this context means an intent by the

24   defendant to engage in a quid pro quo, a Latin phrase meaning

25   this for that, or these for those.       A specific intent to give


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 26 of 85   1677
     ICi5iss1

1    or receive something of value in exchange for an official act.

2    The agreement need not be explicit and the public official need

3    not specify the means that he will use to perform his end of

4    the bargain.    You do not need to find that the defendant's

5    intent was entirely corrupt.      If you find that the government

6    has proven beyond a reasonable doubt that the defendant

7    provided USPS officials with payments, the defendant may be

8    found to have the requisite corrupt intent even if he possessed

9    a dual intent.    That is partly corrupt and partly innocent.       A

10   valid purpose like friendship that partially motivates a

11   payment does not insulate the defendant from an unlawful

12   transaction if any part of his motivation was corrupt.

13             But, by the same token, the government must prove

14   beyond a reasonable doubt that some part of the defendant's

15   motive was corrupt.     In considering this element, remember that

16   it is the defendant's intent to influence the public official's

17   actions, not the subsequent actions of the public official

18   that's important.     So, the government does not have to prove

19   that the public official accepted the bribe or that he

20   performed the act sought, or that the official ever intended to

21   perform the act sought.      Moreover, this element may be

22   satisfied even if the public official would have taken the same

23   official act if he never got a bribe or even if the public

24   official did not take the official fact that was sought.

25             Similarly, this element would be satisfied even if the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 27 of 85   1678
     ICi5iss1

1    action taken by the public official was a desirable action or

2    one that was beneficial to the public.        A bribe is unlawful

3    even if the public official would have and should have taken,

4    in the public interest, the same action for which the bribe was

5    offered or paid.

6               Now, I have used the term official act a number of

7    times.    An official act means any decision or action on any

8    question or matter that may, at any time, be pending or that

9    may, by law, be brought before any public official in his

10   official capacity or place of trust.        The term official act

11   includes the decisions or actions that are generally expected

12   of a public official.     These decisions or actions do not need

13   to be specifically described in any law, rule, or job

14   description to be considered an official act.

15              Now, not every action taken by a public official

16   qualifies as an official act.       Some examples of actions that

17   are not official acts are setting up a meeting, talking with a

18   lobbyist or another official, organizing an event, expressing

19   support for an idea.     Without more, those kinds of activities

20   do not constitute official acts, although such activity may be

21   evidence of an agreement to take official acts or to advise or

22   pressure another official to do so.

23              An official act must involve a decision, an action, or

24   an agreement to make a decision or to take action on a specific

25   matter.    A decision or action may include using one's official


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 28 of 85     1679
     ICi5iss1

1    position to exert pressure on or to order someone else to

2    perform an official act.      It may also include using one's

3    official position to provide advice to another knowing or

4    intending that such advice will form the basis for an official

5    act by another.    The decision or action must be made on a

6    question or matter that involves a formal exercise of

7    governmental power.     This means the question or matter must be

8    specific, focused, and concrete, the kind of thing that could

9    be put on an agenda and then checked off as complete.           It must

10   be something that may, by law, be brought before a public

11   official or may, at some time, be pending before that public

12   official.   The government does not have to prove that at the

13   time of the payment the public official promised to perform the

14   particular act.    It is sufficient that the defendant intended

15   that the public official would, as a result of the payment,

16   take official acts as specific opportunities arose.

17             Okay, that's Count One.

18             Count Two charges that the defendant engaged in theft

19   of government funds by fraudulently billing the United States

20   Postal Service for vehicle repair maintenance and towing work

21   that was not actually performed, billing the USPS for vehicle

22   maintenance work that was not necessary and had not been

23   requested, and billing the USPS more than once for the same

24   work.

25             There are four elements to this charge that the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 29 of 85     1680
     ICi5iss1

1    government must prove beyond a reasonable doubt.          The first

2    element that the government must prove beyond a reasonable

3    doubt is that money or property that the defendant Issa

4    received from the USPS belonged to the United States

5    government.    Now, there isn't any dispute in this case that the

6    money that Issa's companies received from the USPS as a result

7    of their vehicle repair maintenance and towing work on USPS

8    vehicles qualifies as money belonging to the United States.

9    You don't have to deliberate on that element.

10             The second element the government must prove beyond a

11   reasonable doubt is that the defendant stole or knowingly

12   converted money or property belonging to the United States

13   government.    To steal money or property means to take someone

14   else' money or property without the owner's consent with the

15   intent to deprive the owner of the value of that money or

16   property.

17             To knowingly convert money or property means to use

18   the property in an unauthorized manner in a way that seriously

19   interferes with the government's right to use and control its

20   own property knowing that the property belonged to the United

21   States and that such use was unauthorized.         To act knowingly

22   means to act intentionally and voluntarily, not because of

23   ignorance, mistake, accident, or carelessness.

24             The third element the government must prove beyond a

25   reasonable doubt under Count Two is that the defendant acted


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 30 of 85       1681
     ICi5iss1

1    knowingly and willfully with the intent to deprive the

2    government of the use and benefit of its property.          Again, to

3    act knowingly means to act intentionally and voluntarily, not

4    because of ignorance, mistake, accident, or carelessness.

5              To act willfully means to act with the knowledge that

6    one's conduct is unlawful and with the intent to do something

7    that the law forbids.     That is to say with a bad purpose, to

8    disobey or to disregard the law.       Whether the defendant acted

9    knowingly and willfully may be proven by the defendant's

10   conduct in all of the circumstances of the case.

11             The fourth and final element that the government must

12   prove beyond a reasonable doubt for Count Two is that the value

13   of the property stolen from the government, here the funds that

14   were paid by the USPS to Mr. Issa's companies for vehicle

15   repair maintenance and towing work that the government alleges

16   was either not performed or not authorized, was greater than

17   $1,000.   In determining the value of property stolen you may

18   consider the aggregate or the total value of the property

19   referred to in Count Two.      If you find that the aggregate value

20   is $1,000 or less, then you must find the defendant not guilty

21   on Count Two.     On the other hand, if you find the aggregate

22   value to be greater than $1,000, then this element is

23   satisfied.

24             Okay.    I would like to take a short break, a

25   five-minute break.     All right?    But to get you up moving out so


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 31 of 85   1682
     ICi5iss1

1    I can clear my head before we go on to the tax stuff which I

2    find to be a little more complicated.

3              So, don't discuss the case, keep an open mind.

4              (Continued on next page)

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 32 of 85   1683
     ICi5iss1

1              (Jury not present)

2              THE COURT:    I have a question.     Does the jury -- I

3    think the jury has to be unanimous on which official was

4    bribed, right?    That isn't in this charge and I think I need to

5    tell them that.

6              MR. SOLOWIEJCZYK:     Can we have one moment, your Honor?

7              THE COURT:    Yes.   I don't think if six of them think

8    it was this one and six of them think it was that one that

9    that's enough.

10             (Counsel conferring)

11             MR. SOLOWIEJCZYK:     If you could give us five minutes,

12   your Honor, we are going to check.

13             THE COURT:    That's why we are having a five-minute

14   break.

15             MR. SOLOWIEJCZYK:     Of course.

16             (recess)

17             THE DEPUTY CLERK:     Case on trial continued.

18   Government and defense present, jurors are not present.

19             THE COURT:    What did you find in your five-minute

20   break?

21             MS. HANFT:    Your Honor, the government's view is that

22   it is not a hundred percent clear and so we --

23             MR. BRAFMAN:    I can't hear you.

24             MS. HANFT:    We have no problem with the Court saying

25   that the particular public official, the jury needs to be


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 33 of 85    1684
     ICi5iss1

1    unanimous as to that, but the Court needs to make clear that

2    the particular means by which the bribe happened --

3              THE COURT:    I'm not making anything clear.       I am

4    asking you one question.

5              MS. HANFT:    I understand, your Honor.

6              THE COURT:    I asked you if I should say one thing.

7              MS. HANFT:    I understand that, your Honor.       So, I

8    think our view is that it is fine.       We have no objection to the

9    Court saying that they need to be unanimous as to the official.

10             MR. BRAFMAN:    Your Honor, we would object to that.

11   You have given them an instruction that already said that they

12   have to be unanimous beyond a reasonable doubt as to whether

13   the defendant bribed anyone and you have already told them that

14   so long as they decide --

15             THE COURT:    Mr. Brafman, if you don't want the

16   instruction my lips are sealed.

17             MR. BRAFMAN:    Thank you.

18             THE COURT:    I just don't understand how you can

19   possibly -- I am very uncomfortable with that because if -- if

20   six of the jurors thought that Mr. Nicholson was bribed and six

21   of the jurors thought that Mr. Velez was bribed but not

22   Mr. Nicholson, in a drug case I would say you have to be

23   unanimous about the type of drugs.       I failed to see how you

24   cannot have to be unanimous about who got the bribe.

25             MR. BRAFMAN:    You convinced me, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 34 of 85   1685
     ICi5iss1

1              MR. SOLOWIEJCZYK:     So, you want it?

2              THE COURT:    I just think that is weird.

3              MR. SOLOWIEJCZYK:     So he now wants it?

4              MR. BRAFMAN:    We are not doing a special verdict.

5              THE COURT:    No, we don't have to have a special

6    verdict sheet but they have to be told.

7              MR. BRAFMAN:    Thank you, your Honor.

8              MS. HANFT:    Your Honor, at risk of raising the same

9    issue again, what I was pointing out is that they need not be

10   unanimous as to the particular thing of value.

11             THE COURT:    Excuse me.    I asked you one question.

12             MS. HANFT:    I understand, your Honor.

13             THE COURT:    One question.    Okay.    So, let's bring the

14   jurors back in.

15             (Continued on next page)

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 35 of 85       1686
     ICi5iss1

1              (Jury present)

2              THE COURT:    I'm sorry.    People are having difficulty

3    hearing me?    That is rarely the case but if you are having

4    difficulty hearing me, let me know.        Okay.    Have a seat.

5              One reason that they may be having difficulty is that

6    my mic is not on.

7              THE DEPUTY CLERK:     That's on me.

8              THE COURT:    But, gee, it would be a first.

9              All right.    I'm going to take you back to the very

10   first element of Count One, which is where the government must

11   prove beyond a reasonable doubt that the defendant offered,

12   promised, or gave money or something of value to one or more of

13   Mr. Nicholson, Mr. Bright, and Mr. Velez.          Now, it is enough

14   that the government prove that something was delivered, offered

15   or given to one of them, but you have got to be unanimous about

16   if it is less than all three, you have to be unanimous about

17   which one.    Okay?   You have to be unanimous about at least one

18   person.   So, in order to reach a unanimous verdict it would not

19   be sufficient if six of you were to conclude that the

20   government had proved that the defendant offered, promised, or

21   gave something of value to Mr. Velez but not to Mr. Nicholson

22   or Mr. Blight, and the other six of you concluded that the

23   government had proven beyond a reasonable doubt that the

24   defendant offered, promised, or gave something of value to

25   Mr. Blight but not Mr. Nicholson or Mr. Velez.          All 12 of you


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 36 of 85         1687
     ICi5iss1

1    have to agree that the defendant offered, promised, or gave

2    money or something of value to at least one person and you all

3    agree as to the same person, in order for the government to

4    prove the first element.      Okay?

5              Having clarified that, let's move on to the tax part.

6              Now, Count Four charges that the defendant attempted

7    to evade and defeat a substantial part of the tax due and owing

8    for the 2012 tax year for First Star Auto Repair, Inc.              The

9    crime of tax evasion has four elements.        The first element of

10   the offense which the government must prove beyond a reasonable

11   doubt is that the taxpayer, in this case First Star Auto

12   Repair, Inc., owed substantially more federal income tax for

13   the calendar year 2012 than was declared on its income tax

14   return.   The government does not have to prove that the

15   defendant attempted to evade or defeat payment of all the taxes

16   that were owed for the 2012 tax year, nor does the government

17   have to prove the exact amount that First Star owed in taxes.

18   The government need only prove that the amount actually owed by

19   First Star for the year 2012 was substantial and that the

20   defendant attempted to evade or defeat all or a substantial

21   part of the taxes that First Star owed.

22             Whether the amount of tax due is substantial is an

23   issue for you to decide.      Substantiality is not measured in

24   terms of gross or net income or by any particular percentage of

25   the tax that is shown to be due and payable.         All of the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 37 of 85        1688
     ICi5iss1

1    attendant circumstances must be taken into consideration.           A

2    few thousand dollars of evaded tax money may, in a given case,

3    be considered substantial depending on the circumstances.

4              So, to prove that a substantial tax was due, the

5    government must prove beyond a reasonable doubt two things:

6              First, that the taxpayer, here, First Star, received

7    substantial unreported income; and second, that there was tax

8    due or additional tax due as a result of the receipt of that

9    unreported income.     In reaching your decision on whether First

10   Star owed substantial federal income taxes for the year 2012

11   you should consider, along with all the other evidence, the

12   testimony and exhibits that were introduced during the trial

13   concerning the computation of the taxpayer's liabilities.           If

14   you find, based on all the evidence, that the government has

15   established beyond a reasonable doubt that First Star received

16   unreported income and that as a result of that income there was

17   a substantial amount of tax due and owing, then the first

18   element is satisfied.

19             The second element of the tax evasion offense that the

20   government must prove beyond a reasonable doubt is that the

21   defendant committed an affirmative act constituting an evasion

22   or an attempt to evade or defeat income taxes.

23             The phrase attempt to evade or defeat income tax

24   involves two things.     First, the formation of an intention, a

25   conscious aim or objective to evade or defeat a tax or the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 38 of 85   1689
     ICi5iss1

1    payment thereof; and second, willfully performing some act to

2    accomplish the intent to evade or defeat the tax.

3              Count Four alleges that the defendant knew and

4    believed that for the 2012 tax year First Star Auto Repair,

5    Inc., had substantial taxable income upon which there was

6    substantial amount of tax due and owing and that the defendant

7    tried, in some way, to evade the assessment of a substantial

8    portion of the tax that was due and owing.         Therefore, in order

9    to prove Count Four the government must prove beyond a

10   reasonable doubt that for the year charged -- 2012 -- the

11   defendant both intended to evade or defeat the tax that was due

12   and that he willfully committed some act or caused some act to

13   be committed that was designed to misrepresent or conceal his

14   income -- I should say First Star's income from the IRS.

15             There are many different ways that one may evade or

16   try to evade a tax.     The statute, Section 7201 of the United

17   States Code, provides that the attempt can be in any manner.        A

18   general rule is that any conduct, the likely effect of which

19   would be to mislead or conceal for tax evasion purposes, is

20   sufficient to establish an affirmative act of attempting to

21   evade or defeat income taxes.       The only requirement is that the

22   defendant must take some affirmative act with that purpose in

23   mind.

24             Now, the mere failure to do what the law requires is

25   not an affirmative act.      Failing to file an income tax return


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 39 of 85         1690
     ICi5iss1

1    and failing to pay income taxes, standing alone, are not

2    sufficient by themselves to make out the affirmative act of

3    attempting to evade or defeat taxes.        The defendant has to do

4    something more in order to be guilty of tax evasion.          The

5    defendant must engage in some affirmative conduct that is

6    likely to mislead the government or to conceal taxable income

7    from the government.     Even a lawful act can constitute an

8    attempt to evade and defeat if that act is performed by the

9    defendant with the intent to evade or defeat income tax.

10             Conduct that constitutes or is sufficient to establish

11   an affirmative attempt to evade a tax includes -- not limited

12   to but includes the making of false and misleading statements

13   to the IRS, the filing or causing to be filed of false tax

14   returns or forms with the IRS, failing to report income, the

15   use of corporate entities to pay personal bills, placing

16   ownership of companies in the names of others, dealing

17   extensively in cash, or any other conduct the likely effect of

18   which would be to mislead or to conceal including directing

19   other individuals to do any of the things I just mentioned.

20             Although the government must prove that the defendant

21   committed some affirmative act constituting an attempt to

22   evade, it need not prove each act of evasion that is alleged in

23   the indictment, proof of one affirmative act is enough.             You

24   must all agree -- 12 people must agree -- on at least one

25   affirmative act that the defendant commit in order to satisfy


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 40 of 85   1691
     ICi5iss1

1    this element.

2              The third element the government must prove beyond a

3    reasonable doubt is that the defendant acted knowingly and

4    willfully.    To show that the defendant acted knowingly the

5    government must prove beyond a reasonable doubt that the

6    defendant knew that the taxpayer, here First Star Auto Repair,

7    Inc., owed a substantial amount of taxes for the year 2012.

8    Whether or not the defendant had this knowledge is a question

9    of fact to be determined by you on the basis of all the

10   evidence.    As I have previously instructed you, an act is done

11   knowingly only if it is done purposely and deliberately and not

12   because of a mistake or accident or negligence or some other

13   innocent reason.

14             The government must also prove, beyond a reasonable

15   doubt, that the defendant acted willfully.         In this context the

16   word willful connotes a voluntary and intentional violation of

17   a known legal duty.     In order for the government to prove the

18   crime charged it must establish beyond a reasonable doubt that

19   the defendant acted voluntarily and intentionally with the

20   specific intent to keep from the government a tax imposed by

21   the tax laws which it was the legal duty of the defendant to

22   pay in which the defendant knew it was his legal duty to pay.

23   Mere negligence, even gross negligence, is not sufficient to

24   constitute willfulness.

25             Now, because the government must prove that the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 41 of 85   1692
     ICi5iss1

1    defendant knew that the taxpayer, here First Star Auto Repair,

2    had a legal duty to pay, if the defendant believed in good

3    faith that First Star Auto did not owe the taxes that the

4    government claims it does, then the defendant can't be guilty

5    of criminal intent to evade taxes.       So, if you find that the

6    defendant honestly and genuinely believed that First Star Auto

7    owed no additional taxes for the year 2012, even if you think

8    that belief was unreasonable or irrational, then you must find

9    him not guilty.

10              However, neither the defendant's disagreement with the

11   law nor his own belief that the law should not apply to him, or

12   that it's unconstitutional no matter how earnestly that belief

13   is held, is a defense of good faith, misunderstanding or

14   mistake.    It is the duty of all citizens to obey the law

15   regardless of whether they agree with it.         Good motive is

16   irrelevant if the defendant knows of his duty, under the law.

17              The defendant does not have the burden to establish

18   his good faith.    Why?   Because the defendant has nothing to

19   prove.   It is the government's burden to prove that the

20   defendant did not have a good faith misunderstanding of the

21   law.   The burden of establishing lack of good faith and the

22   existence of criminal intent rests on the prosecution which it

23   must prove it beyond a reasonable doubt.

24              In determining whether the defendant acted in good

25   faith or whether he willfully attempted to evade or defeat the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 42 of 85     1693
     ICi5iss1

1    taxes, you are entitled to consider all of the evidence that

2    bears on his state of mind and then you, as jurors, draw your

3    own inferences as you think they are warranted by the evidence.

4    Obviously, knowledge and intent are matters that exist in the

5    mind and science has not yet devised a way to permit us to

6    enter into a person's mind and to know exactly what he is

7    thinking.   Therefore, knowledge and intent are rarely, if ever,

8    proved by direct evidence but direct evidence is not required

9    because circumstantial evidence may be relied on and such

10   evidence may be given the same weight as direct evidence.           The

11   intent with which an act is done is often more clearly and

12   conclusively shown by the act itself, or by a series of actions

13   rather than by words or explanations of the act long after its

14   occurrence.    Frequently, the actions of individuals speak of

15   their intentions more clearly than do their words, as was said

16   in the old adage, actions often speak louder than words.

17   Accordingly, knowledge and intent are often established by the

18   defendant's words, conduct, acts and all the circumstances that

19   surround them as of the time that the act occurred and the

20   reasonable inferences that you can draw from what the

21   defendant, did, said, at that time.        You should apply your

22   common sense and draw such reasonable inferences as may be

23   warranted by facts that are proved to your satisfaction.

24             In determining these issues you may consider any

25   statements made and acts done or omitted to be done by the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 43 of 85   1694
     ICi5iss1

1    defendant, together with all other facts and circumstances that

2    are in evidence which reasonably relate to the determination of

3    the defendant's state of mind.       In other words, the only way

4    for you to determine whether the government has proved the

5    defendant's intention beyond a reasonable doubt is to take into

6    consideration all of the facts and circumstances as shown by

7    the evidence including the exhibits, testimony, stipulations,

8    and determine from such facts and circumstances whether it was

9    the intent of the defendant at the time if question to attempt

10   to evade and to defeat the taxes at issue.

11             (Continued on next page)

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 44 of 85     1695
     ICIHIss2                    Charge

1              THE COURT:    This says the same thing for about the

2    15th time, which we don't need to do.

3              In determining whether the defendant acted knowingly

4    and willfully, you may consider also whether the defendant

5    deliberately closed his eyes to what would otherwise have been

6    obvious to him.    If you find beyond a reasonable doubt that the

7    defendant acted with a conscious purpose to avoid learning the

8    truth, this would permit an inference of knowledge on the part

9    of the defendant.

10             Stated another way, a defendant's knowledge of a fact

11   may be inferred from willful blindness to the existence of that

12   fact.   You may consider whether or not defendant displayed

13   deliberate indifference or refusal to be perform -- to be

14   informed in this regard.      It is entirely up to you whether you

15   find any deliberate closing of the eyes, and it's up to you

16   what inference you draw from the evidence.

17             I remind you that not filing a tax return by itself is

18   insufficient to establish willfulness.        In deciding about the

19   defendant's state of mind, you should consider all the evidence

20   that, in your common sense and experience, bears on this

21   question.   Enough already.

22             Count Five charges that from in or about 2012 until in

23   or about August of 2016, the defendant, Ibrahim Issa, aided and

24   assisted in the preparation and presentation of a fraudulent or

25   false amended corporate tax return, otherwise known as IRS Form


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 45 of 85   1696
     ICIHIss2                    Charge

1    1120X, for First Star Auto Repair Inc. for the tax year 2012.

2              This charge has three elements that the government

3    must establish beyond a reasonable doubt.

4              The first element of Count Five is that the defendant

5    advised or assisted the preparation of a federal income tax

6    return.   In this case, the income tax return is the amended

7    corporate income tax return for First Star Auto Repair Form

8    1120X, and this is a form that was subsequently filed with the

9    IRS.   You must find that it was subsequently filed with the

10   IRS.

11             To satisfy this element, the government is not

12   required to prove that the defendant personally prepared the

13   return in issue or that he dealt personally with the taxpayer

14   or that he signed the return.       May prove those things; doesn't

15   have to prove those things.      It is sufficient to satisfy this

16   first element if the government proves that the defendant in

17   any way assisted directly or indirectly in the preparation of

18   the return.

19             The second element you must find beyond a reasonable

20   doubt is that the tax return was false as to at least one

21   material matter.

22             Count Five specifically alleges that the amended

23   corporate tax return for First Star Auto Repair for tax year

24   2012 was false and fraudulent as to material matters because it

25   fraudulently misrepresented First Star Auto Repair's income and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 46 of 85     1697
     ICIHIss2                    Charge

1    expenses.   A tax return may be false in a number of ways, such

2    as the understatement of income or the overstatement or

3    mischaracterization of expenses.       The false statement in the

4    return must be material.      This means it must be essential to an

5    accurate determination of the defendant's tax liability.

6              The third and final element you must find beyond a

7    reasonable doubt is that the defendant acted willfully, which

8    is a term I have already defined for you.

9              With respect to Count Five, in order for the

10   government to prove that the defendant acted willfully, it must

11   establish beyond a reasonable doubt that the defendant acted

12   voluntarily and intentionally, with the specific intent to aid

13   and assist in the filing of a false tax return when it was his

14   legal duty not to do that and the defendant knew it was his

15   legal duty not to do that.

16             Counts Six, Seven, and Eight charge Mr. Issa with

17   subscribing to false individual tax returns.         Count Six is for

18   the tax year 2012.     Count Seven is for the tax year 2013.        And

19   Count Eight is for the tax year 2014.

20             The charge of subscribing to false individual income

21   tax returns has four elements.

22             The first element that the government must prove

23   beyond a reasonable doubt under these counts, considered

24   separately, each year considered separately, is that the

25   defendant subscribed and filed the tax return that you are


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 47 of 85    1698
     ICIHIss2                    Charge

1    considering for that count.

2              A tax return is subscribed at the time it is signed.

3    A tax return filed using an electronic signature is treated in

4    the same manner as if it was actually wet signed.          A tax return

5    is filed at the time it is delivered or submitted to the IRS.

6    It is not required that the tax return be processed or accepted

7    by the IRS in order to satisfy this element.

8              The second element that the government must prove

9    beyond a reasonable doubt under each of Counts Six, Seven, and

10   Eight, considered separately, is that the return you are

11   considering contained a written declaration that it was made

12   under penalty of perjury.      To satisfy this element, the

13   government must prove that on the face of the return, it

14   contained a statement indicating that the return was made under

15   penalty of perjury.

16             The third element the government must prove beyond a

17   reasonable doubt is that the defendant did not believe that the

18   return you are considering for each count to be true and

19   correct as to every material matter.        To prove this element,

20   the government must prove that at least one item on the return

21   was materially false and the defendant knew that this was so.

22             An income tax return may be false not only by reason

23   of understatement of income but also because of overstatement

24   of lawful deductions or because deductible expenses were

25   mischaracterized on the return.       The false statement in the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 48 of 85   1699
     ICIHIss2                    Charge

1    return must be material.      That means it must be essential to an

2    accurate determination of the defendant's tax liability.

3              The government must also prove that the defendant knew

4    that the statement was false.       Remember that a person acts

5    knowingly when he acts intentionally and voluntarily and not

6    because of ignorance, mistake, accident, or carelessness.

7    Whether the defendant acted knowingly may be proved by the

8    defendant's conduct and by all the facts and circumstances

9    surrounding the case.

10             The fourth and final element you must find beyond a

11   reasonable doubt under each of Counts Six, Seven, and Eight,

12   considered separately, is that the defendant acted willfully.

13   I already explained the meaning of the term "willfully" when we

14   were talking about Count Four.

15             With respect to Counts Six, Seven, and Eight, in order

16   for the government to prove this element, it must establish

17   beyond a reasonable doubt that the defendant acted voluntarily

18   and intentionally with the specific intent to make a statement

19   that the defendant knew was false when it was the legal duty of

20   the defendant to answer truthfully, and the defendant knew it

21   was his legal duty to answer truthfully.

22             Now, with respect to Counts One, the bribery count;

23   Two, the government funds count; and Counts Four through Eight,

24   the substantive tax counts, Mr. Issa is charged not only with

25   committing those crimes but with having aided and abetted or


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 49 of 85        1700
     ICIHIss2                    Charge

1    willfully causing another person to commit those crimes.            If

2    you all agree that the government has proved the defendant

3    guilty beyond a reasonable doubt on any of the substantive

4    counts I have just described, you don't need to consider these

5    alternate theories of liability as to that specific count.

6    However, if you do not find the defendant guilty beyond a

7    reasonable doubt on any one or more of the substantive counts,

8    you will then consider whether the government has proven that

9    the defendant is guilty under one of two alternative theories:

10   aiding and abetting and willfully causing the commission of a

11   crime by someone else.

12             It is unlawful for a person to aid, abet, counsel,

13   command, induce, or procure someone else to commit a crime.              A

14   person who does that is just as guilty of the crime as if he

15   actually committed it.     Accordingly, if a defendant is charged

16   with a substantive count in an indictment, you may find the

17   defendant guilty on that count if you find the government has

18   proved beyond a reasonable doubt that someone else actually

19   committed the crime and that the defendant aided, abetted,

20   counseled, commanded, induced, or procured the commission of

21   the crime.

22             In order to convict a defendant as an aider and

23   abettor, the government must prove beyond a reasonable doubt

24   two elements:

25             First, it must prove that somebody other than the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 50 of 85       1701
     ICIHIss2                    Charge

1    defendant actually committed a crime.        It has to be the crime

2    charged.    Obviously, no one can be convicted of aiding and

3    abetting the criminal acts of someone else if nobody else

4    committed a crime in the first place.        Accordingly, if the

5    government has not proved beyond a reasonable doubt that a

6    person other than the defendant committed the substantive crime

7    charged in each of those counts of the indictment, One, Two,

8    and Four through Eight, then you need not consider the second

9    element under this theory of aiding and abetting.          But if you

10   do find that a crime was committed by someone other than the

11   defendant, then you should consider whether the defendant aided

12   or abetted the commission of that crime.

13              In order to convict a defendant on an aiding and

14   abetting theory, the government must prove that the defendant

15   willfully and knowingly associated himself in some way with the

16   crime and that he willfully and knowingly engaged in some

17   affirmative conduct or some overt act for the specific purpose

18   of bringing about that crime.       Participation in a crime is

19   willful if it is done voluntarily and intentionally and with

20   the specific intent to do something the law forbids.

21              The mere presence of the defendant in a place where a

22   crime is being committed is not enough to make the defendant an

23   aider and abettor, even if he knows that a crime is being

24   committed.    Similarly, a defendant's acquiescence in the

25   criminal conduct of another, even with guilty knowledge, is not


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 51 of 85   1702
     ICIHIss2                    Charge

1    enough to establish aiding and abetting.        An aider and abettor

2    must know that the crime is being committed, and he must act in

3    a way that is intended to bring about the success of the

4    criminal venture.

5               So to determine whether a defendant aided and abetted

6    the commission of a crime by someone else, ask yourself these

7    questions:

8               Did the defendant participate in the crime charged as

9    something he wished to bring about?

10              Did he knowingly associate himself with the criminal

11   venture?

12              Did he seek by his actions to make the criminal

13   venture succeed?

14              If the defendant did that, then he's an aider and

15   abettor, and he's guilty of the offense.        If the defendant did

16   not do that, then he's not an aider and abettor.

17              Alternatively, the government may meet its burden by

18   establishing the defendant willfully caused someone else to

19   commit a crime.    The law provides that whoever willfully causes

20   an act to be done which if directly performed by him would be a

21   criminal offense is punishable as a principal.

22              What that means is that even if the defendant himself

23   did not commit the particular crime that's charged, the

24   government may meet its burden of proof by proving that another

25   person actually committed the offense with which the defendant


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 52 of 85     1703
     ICIHIss2                    Charge

1    is charged and proving beyond a reasonable doubt that the

2    defendant willfully caused that other person to commit the

3    crime.

4              The term "willfully" means intentionally rather than

5    through mistake, mere negligence, or for some other innocent

6    reason.   Therefore, if you are persuaded beyond a reasonable

7    doubt that the defendant willfully caused someone else to

8    commit a particular substantive crime, then he is just as

9    guilty of that crime as if he had done it himself.

10             There is one critical difference between aiding and

11   abetting and willfully causing another to commit a crime.           With

12   respect to willful causation, the government need not prove

13   that the defendant acted through a guilty person.          Rather, the

14   defendant can be found guilty even if he acted through someone

15   who had no knowledge of the crimes charged in the indictment.

16             OK.   So we have one count left, and that is

17   conspiracy.

18             In addition to the substantive counts of tax fraud,

19   Counts Four through Eight, the defendant is charged in Count

20   Three with conspiracy to defraud the Internal Revenue Service,

21   to subscribe to false and fraudulent tax returns, to aid and

22   assist in the preparation and filing of false tax returns, and

23   to attempt to evade and defeat a substantial part of income tax

24   that was due and owing.

25             What is a conspiracy?      It is an agreement or


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 53 of 85    1704
     ICIHIss2                    Charge

1    understanding between two or more persons that they would try

2    to accomplish some unlawful purpose.

3              A conspiracy, in other words, is an agreement to

4    violate the law.

5              The offense of conspiracy to commit an illegal act is

6    separate and distinct from the actual commission of the illegal

7    act.   To put it in context, conspiring to commit the tax

8    offenses as charged in Count Three is a separate and distinct

9    crime from actually committing the tax offenses that are

10   charged in Counts Four through Eight.        For example, the jury

11   could find that the defendant had failed to prove -- the

12   government had failed to prove that the defendant actually

13   aided and assisted in the preparation and filing of false tax

14   returns as charged in Count Four, but could also find that the

15   government had proved beyond a reasonable doubt that the

16   defendant conspired, agreed to aid and assist in the

17   preparation and filing of false tax returns.

18             So even if you acquit the defendant on all of the

19   substantive tax counts, Count Four, Five, Six, Seven, and

20   Eight, you must still decide whether the government has proved

21   beyond a reasonable doubt that the defendant conspired, that he

22   agreed with others, to commit the tax offenses as alleged in

23   Count Three.

24             Now, the first element of the crime of conspiracy that

25   the government must prove beyond a reasonable doubt is that two


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 54 of 85     1705
     ICIHIss2                    Charge

1    or more persons entered into an agreement to do something that

2    violated the law.

3               In order to prove the existence of this agreement, the

4    government is not required to show that two or more people sat

5    around a table and entered into a solemn compact, orally or in

6    writing, stating "We agree to violate the law" and setting out

7    the details of how they're going to do that.         Your common sense

8    will tell you that when people enter into a criminal

9    conspiracy, much is left to their unexpressed understanding.

10   Conspirators do not usually reduce their agreements to writing

11   or acknowledge them before a notary public, nor do they

12   broadcast their plans to the public.        From its very nature, a

13   conspiracy is almost always secret, both in its origins and in

14   its execution.

15              It is therefore sufficient if the government proves

16   beyond a reasonable doubt that two or more people arrived at a

17   common understanding to violate the law in some way or manner

18   either explicitly or by implication.

19              No particular number of people need to agree to

20   violate the law together in order for the government to prove

21   that a conspiracy existed.      It need prove only that two or more

22   people entered into the unlawful agreement that is alleged in

23   the indictment in order for to you find that a conspiracy

24   existed.

25              In deciding whether the government has proved the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 55 of 85   1706
     ICIHIss2                    Charge

1    existence of a conspiracy beyond a reasonable doubt, you may

2    consider whether the alleged coconspirators did anything that

3    would have tended to carry out an apparent criminal purpose.

4    The old adage "actions speak louder than words" is also

5    applicable here.    Sometimes the only evidence available to

6    demonstrate the existence of an agreement to violate the law

7    concerns seemingly disconnected acts that tend to show the

8    existence of an agreement when you consider them in connection

9    with each other.    Evidence of this sort can prove the existence

10   of a conspiracy as satisfactorily and conclusively as more

11   direct proof.    So in deciding whether the conspiracy charged in

12   Count Three of the indictment actually existed, you may

13   consider not just what the alleged conspirators said but also

14   their actions, their conduct.

15             In regard to the timing of the alleged conspiracy,

16   Count One alleges that it existed from 2012 through

17   August 2016.    Now, it's not necessary that the government prove

18   that the conspiracy started or ended on a particular precise

19   date, as long as it proves beyond a reasonable doubt that the

20   conspiracy was formed and existed at some point during the

21   period that is alleged in the indictment.

22             Now, the object of a conspiracy is the illegal thing

23   that the members of the conspiracy agree they will try to

24   accomplish.    The indictment charges that the conspiracy alleged

25   in Count Three had four objects:       It had the object to defraud


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 56 of 85        1707
     ICIHIss2                    Charge

1    the Internal Revenue Service, the object to subscribe to false

2    and fraudulent tax returns, the object to aid and assist in the

3    preparation and filing of false tax returns, and the object to

4    attempt to evade and defeat a substantial part of the income

5    taxes that were due and owing.

6              Now, it is not necessary for you to find that the

7    conspiracy embodied all four of the unlawful objectives.            So if

8    you were to find that the evidence establishes the existence of

9    a conspiracy to accomplish only one of the four objectives,

10   that will be fine, as long as all 12 of you agreed about which

11   one that was.    But if six of you concluded that the government

12   had proved objective number two and none of the rest of them

13   and six of you concluded that the government had proved object

14   number three and none of the rest of them, you would not have a

15   unanimous verdict.

16             So let me now instruct you in more detail about the

17   four objects.

18             First object is to defraud the IRS.        A conspiracy to

19   defraud the United States need not necessarily involve cheating

20   the government out of money or property.        The statute also

21   includes conspiracies to interfere with or obstruct any lawful

22   government function by fraud, deceit, or any dishonest means.

23   I instruct you that the Internal Revenue Service, commonly

24   known as the IRS, is an agency of the United States government.

25   The IRS is responsible for the collection of tax revenue.           As


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 57 of 85       1708
     ICIHIss2                    Charge

1    part of these efforts, the IRS requires that taxpayers,

2    including corporations, truthfully and honestly report their

3    full taxable income and deductions.        Thus, the phrase

4    "conspiracy to defraud the United States" as used in the

5    indictment means that the defendant and his coconspirators

6    allegedly conspired to impede, impair, obstruct, or defeat the

7    lawful functions of the IRS to determine what taxes are owed

8    and to collect those tax revenues.

9              It is not necessary that the government or the IRS

10   actually suffer a financial loss from the scheme, although in

11   this case the government contends that such losses did occur.

12   Nor is it necessary for you to find that at any particular

13   instance the conspirators' conduct was actually examined by the

14   IRS.   A conspiracy to defraud exists when the government proves

15   beyond a reasonable doubt that there was an agreement between

16   the defendant and one or more other people to impede, impair,

17   obstruct, or defeat some lawful function of the IRS by fraud or

18   dishonest means.    Even if the taxpayer's ultimate legal

19   position on some issue is correct and he owes no additional

20   taxes, that's not a defense to the crime charged.          One cannot

21   use deception and dishonest means, such as making false

22   statements to the IRS, to impede, impair, obstruct, or defeat

23   the IRS, even to protect a legitimate tax position.

24             The second object of the conspiracy alleged in the

25   indictment is that the defendant and others agreed to violate


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 58 of 85         1709
     ICIHIss2                    Charge

1    the law that makes it a crime to subscribe to or to sign false

2    tax returns.

3               I described the elements of that offense to you when I

4    talked to you about Count Six, Seven, and Eight.          The same

5    elements apply to the second object of the conspiracy.              You

6    should apply those instructions when you're considering whether

7    the government has proved this second object of the conspiracy.

8               But Counts Six, Seven, and Eight charge Mr. Issa with

9    subscribing to false individual income tax returns, but Count

10   Three, the conspiracy count we're talking about now, alleges

11   that he conspired with others in the subscribing to false

12   corporate tax returns of companies that were controlled by him

13   for the year 2012.     OK.   So it may be the same elements, but

14   Counts Six, Seven, and Eight, you're applying those to

15   Mr. Issa's individual tax returns, and in the conspiracy count,

16   the alleged conspiracy has to do with the corporate tax

17   returns.

18              And because Count Three charges a conspiracy, unlike

19   Counts Six, Seven, and Eight, the government does not need to

20   prove that anyone actually committed the substantive crime of

21   subscribing to a false tax return.       It needs to prove beyond a

22   reasonable doubt only that there was an agreement to do so.

23              The third object of the conspiracy alleged in the

24   indictment is that the defendant and others agreed to violate

25   the law that makes it a crime to aid and assist in the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 59 of 85   1710
     ICIHIss2                    Charge

1    preparation and filing of false tax returns.         That's the crime

2    that was charged in Count Five, and it occurs when a person

3    willfully advises or assists in the preparation of a false tax

4    return.

5              Apply the instructions on the elements of the crime of

6    willfully advising or assisting in the preparation of a false

7    tax return that I gave you in connection with Count Five when

8    considering whether the government has proved this object of

9    the conspiracy.

10             Again, there's a distinction between the substantive

11   count alleged in Count Five and the third object of the

12   conspiracy alleged in Count Three.       You have to keep it in

13   mind.   Count Five relates specifically to the charge that

14   Mr. Issa aided and assisted in the preparation and presentation

15   of a false or fraudulent amended corporate tax return for First

16   Star Auto for the year 2012, but the object of the conspiracy,

17   the third object of the conspiracy alleged in Count Three is

18   broader than that.     It includes aiding and assisting in the

19   preparation of a fraudulent or false corporate tax return for

20   any companies owned or controlled by Mr. Issa.

21             Furthermore, because Count Three charges a conspiracy,

22   unlike Count Five, the government does not need to prove that

23   anyone actually committed the substantive crime of aiding and

24   assisting in the preparation and presentation of a false tax

25   return.   It only needs to prove that there was an agreement to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 60 of 85     1711
     ICIHIss2                    Charge

1    do that.

2               The fourth and final object of the conspiracy alleged

3    in the indictment is that the defendant and others agreed to

4    violate the law that makes it a crime to attempt to evade and

5    defeat a substantial part of the tax that was due and owing.

6    Now, I described the elements of that offense to you in

7    connection with Count Four, and the same definition of the

8    elements applies to the fourth object of the conspiracy, so you

9    should apply the Count Four instructions when considering

10   whether the government proved this object of the conspiracy.

11              But once again, there's a distinction.        Count Four

12   relates specifically to Mr. Issa's attempting to evade taxes

13   for the tax year 2012 with respect to First Star Auto Repair

14   Inc.   But the fourth object of the conspiracy alleged in Count

15   Three is broader than that, and it includes tax evasion for the

16   tax year 2012 for additional companies controlled by Mr. Issa.

17              Once again, because Count Three charges a conspiracy,

18   the government does not need to prove that anyone committed the

19   substantive crime of tax evasion.       It need prove beyond a

20   reasonable doubt only that there was an agreement to do so.

21              If you conclude that the government has proven beyond

22   a reasonable doubt that the conspiracy charged in Count Three

23   existed, you'll move on to the second element of the crime,

24   which is that the defendant, Mr. Issa, joined in the conspiracy

25   and that he did so knowingly and willfully and with the intent


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 61 of 85          1712
     ICIHIss2                    Charge

1    to further its unlawful purpose or purposes.

2              The government must prove beyond a reasonable doubt

3    that the defendant had the appropriate level of knowledge with

4    respect to the illegal agreement into which he entered and that

5    he agreed to take part in the conspiracy to further, promote,

6    and cooperate in its unlawful objective or objectives.              With

7    respect to the first object of the conspiracy, the scheme to

8    defraud the United States, the government must prove that the

9    defendant acted knowingly and unlawful.

10             An act is done knowingly if it is done deliberately

11   and purposefully; that is, the action must have been a product

12   of the defendant's conscious objective rather than the product

13   of a mistake or accident or negligence.        Please keep in mind my

14   previous instructions regarding the knowledge element.

15             "Unlawfully" means contrary to law.        The defendant

16   need not have known that he was breaking the law.

17             With respect to the second, third, and fourth

18   objects -- subscribing to false tax return, aiding and

19   assisting the preparation and filing of false tax returns, and

20   attempting to evade and defeat a substantial part of the income

21   taxes that were due and owing -- the government must also prove

22   beyond a reasonable doubt that the defendant acted willfully.

23   So it has to prove knowingly, it has to prove unlawfully, and

24   it has to prove willfully, as I defined that term from

25   previously instructing you.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 62 of 85    1713
     ICIHIss2                    Charge

1              Now, it's not necessary that the defendant had been

2    fully informed about all the details of the conspiracy in order

3    to justify an inference of knowledge on his part.          To have

4    guilty knowledge, the defendant need not have known the full

5    extent of the conspiracy or about all of its activities or

6    participants.    Nor is it necessary that the defendant received

7    any monetary benefit from participating in the conspiracy or

8    have a financial stake in the outcome as long as he, in fact,

9    did participate in the conspiracy in the manner I've explained.

10   The existence or nonexistence of such an interest may properly

11   be considered by you in determining whether the defendant was a

12   member of any conspiracy.

13             In determining whether the defendant acted knowingly,

14   you may consider whether he deliberately closed his eyes to

15   what otherwise would have been obvious to him.         If you find

16   beyond a reasonable doubt that the defendant was aware of a

17   high probability that the tax returns were false and that the

18   defendant acted with a conscious purpose to avoid learning the

19   truth about whether or not the tax returns were accurate, then

20   the knowledge element is satisfied.        But I want to caution you

21   that the knowledge requirement is not satisfied if all the

22   government demonstrates is that the defendant was negligent or

23   foolish or mistaken.

24             The duration and extent of a defendant's participation

25   has no bearing on the issue of his guilt.         A defendant need not


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 63 of 85          1714
     ICIHIss2                    Charge

1    have joined a conspiracy at the outset.        He may have joined it

2    for any purpose at any time during its progress.          Once he

3    joins, he will be held responsible for everything that happened

4    before he joined and everything that happens during the

5    conspiracy's existence while he is a member.

6              Each member of a conspiracy may perform separate and

7    distinct acts and may perform them at different times.              Some

8    conspirators may play major roles and others, minor roles.

9    Equal roles is not what the law requires.         In fact, even a

10   single act may be sufficient to make the defendant a part of

11   the conspiracy.

12             I want to caution you, however, that mere association

13   by one person with another does not make that person a member

14   of a conspiracy, even when coupled with knowledge that a

15   conspiracy is taking place.      Mere presence at the scene of a

16   crime, even coupled with knowledge that a crime is taking

17   place, is not sufficient to support a conviction.          So mere

18   association in a business or otherwise with a conspirator does

19   not by itself make one a member of that conspiracy, although a

20   conspiracy may exist between persons who are also associated in

21   lawful business activities.      What is necessary is that the

22   defendant participated in the conspiracy with knowledge of its

23   object or objects and with an intent to aid in the

24   accomplishment of those objects.

25             The third element the government must prove beyond a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 64 of 85   1715
     ICIHIss2                    Charge

1    reasonable doubt is that at least one overt act was committed

2    in furtherance of the conspiracy by some coconspirator, not

3    necessarily the defendant.

4              The purpose of the overt act requirement is clear.

5    There must have been something more than just making an

6    agreement.     Some overt step or action must have been taken by

7    at least one of the conspirators in furtherance of that

8    conspiracy.

9              The overt acts are set forth at paragraph 30 in the

10   indictment, and there are four of them, which we are reprinting

11   in the charge for your consideration while deliberating.

12             In furtherance of the conspiracy and to effect the

13   illegal objects thereof, Ibrahim Issa, also known as "Tony

14   Issa," the defendant, together with others, known and unknown,

15   committed the following overt acts, among others, in the

16   Southern District of New York and elsewhere:

17             A.    In or about 2013, Issa prepared or caused to be

18   prepared the false 2012 Issa Company-1 Form 1120, which was

19   then sent to the IRS from the Bronx, New York.

20             B.    In or about 2014, Issa and Coconspirator-1

21   provided false information to Tax Preparer-1, causing to be

22   prepared the false 2012 Issa Company-1 Form 1120X.

23             C.    On or about August 27, 2014, Issa signed and

24   subscribed the false 2012 Issa Company-1 Form 1120X.

25             D.    On or about July 28, 2015, Coconspirator-1


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 65 of 85         1716
     ICIHIss2                    Charge

1    provided to Tax Preparer-2 a profit and loss statement for Issa

2    Company-3 that omitted moneys received from Issa Company-1

3    causing to be filed a false Form 1120 for Issa Company-3 for

4    the tax year 2012.

5              Now, to translate, Issa Company-1 is First Star Auto.

6    Coconspirator-1 is Daniela Silva.       Tax Preparer-1 is Chris

7    Tsamutalis.    Tax Preparer-2 is George Mousouris.        And Issa

8    Company-3 is High Power Auto.

9              For the government to satisfy the overt act

10   requirement, it is not necessary for the government to prove

11   all of the overt acts alleged in the indictment.          In fact, the

12   government could prove none of the four overt acts that are

13   alleged in the indictment and still satisfy the third element,

14   as long as you found beyond a reasonable doubt that the

15   government proved some other overt act that was not alleged

16   specifically in the indictment.       That's because the indictment

17   says "committed the following overt acts, among others."            The

18   only requirement is that the conspiracy have gone beyond the

19   mere talking stage and that one of the members of the

20   conspiracy, not necessarily Mr. Issa, took some step or action

21   in furtherance of the conspiracy during the life of the

22   conspiracy.

23             You are further instructed that the overt act need not

24   have been committed at precisely the time alleged in the

25   indictments.    It is sufficient if you are convinced beyond a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 66 of 85    1717
     ICIHIss2                    Charge

1    reasonable doubt that it occurred at or about the time or place

2    stated, as long as it occurred while the conspiracy, the

3    agreement, was still in existence.

4              Now, bear in mind that an overt act standing alone may

5    be an innocent and lawful act.       However, an apparent innocent

6    act can shed its harmless character if it is a step in carrying

7    out, promoting, aiding, or assisting the conspiratorial scheme.

8    You are therefore instructed that the overt act does not have

9    to be an act which in and of itself is criminal or which in of

10   itself constitutes an object of the conspiracy.

11             Finally, I need to instruct you on certain aspects of

12   the tax laws that will assist you during your deliberation.

13   The first one has to do with Form 1120.

14             Pursuant to the Internal Revenue Code and attendant

15   regulations, corporations are required annually to report their

16   revenues and attendant tax obligations on a United States

17   corporate tax return Form 1120 unless specifically exempted by

18   Congress.   The Form 1120 must be filed with the IRS, and it is

19   used to calculate the taxes owed to the IRS, if any, or

20   alternatively, a refund if one is owed to the corporation.

21             Pursuant to the Internal Revenue Code and attendant

22   regulations, a corporation must include on its Form 1120 gross

23   income, which tax law defines as all income from whatever

24   source derived, unless specifically exempted by law.

25             According to the tax law, a corporation may deduct


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 67 of 85       1718
     ICIHIss2                    Charge

1    from its gross income certain itemized deductions.          The tax law

2    provides in general there shall be allowed as a deduction all

3    ordinary and necessary expenses paid or incurred during the

4    taxable year in carrying on any trade or business.          An ordinary

5    expense is one that is common and accepted in the corporation's

6    trade of field, business, or profession.        A necessary expense

7    is one that is helpful and appropriate for the corporation's

8    business.   An expense does not have to be required to be

9    considered necessary.

10             One permissible deduction is for something called the

11   "cost of goods sold."     A corporation that wishes to claim an

12   expense of the cost of goods sold must complete a United States

13   corporate tax Form 1125-A, which must be filed with the IRS.

14   The cost of goods sold is the total of, for example, purchases,

15   labor costs, and any other costs listed by a corporation on

16   that separate schedule.

17             OK.   That has to do with the corporation.        Now we're

18   going to turn to individuals.

19             Form 1040.    Pursuant to the Internal Revenue Code and

20   attendant regulations, individuals generally are required

21   annually to report their income and any attendant tax

22   obligations on a United States Individual Income Tax Return,

23   Form 1040, which must be filed with the IRS.         The Form 1040 is

24   also used to calculate the refund, if any, due to the taxpayer.

25             Pursuant to the Internal Revenue Code and attendant


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 68 of 85   1719
     ICIHIss2                    Charge

1    regulations, a taxpayer must include on his Form 1040 gross

2    income, all income from whatever source is derived, unless

3    specifically exempted by law.

4              A taxpayer who wishes to claim certain itemized

5    deductions must complete a form called Schedule A and file it

6    along with Form 1040.     These deductions can include, among

7    other things, unreimbursed employee business expenses and

8    miscellaneous expenses.      As a general matter, taxpayers are

9    required to maintain records substantiating the deductions.

10             Under the tax law, a taxpayer is permitted to deduct

11   certain expenses incurred in connection with his or her

12   employment if such expenses satisfy each of the following three

13   requirements:    The expense must be paid in connection with the

14   employer's trade or business; it must be an ordinary and

15   necessary expense of the business; and the expense must not

16   have been reimbursed by the employer.        I earlier told you what

17   an ordinary expense was and what a necessary expense was and

18   that an expense does not have to be required to be considered

19   necessary.    To be deductible, the taxpayer must be able to

20   substantiate the amount and employment purpose of all such

21   expenses.    If a taxpayer claims any other type of unreimbursed

22   employee expense, he is required to list the type and amount of

23   each expense, either on the appropriate line on 1040 or on an

24   attached statement.

25             Finally, a person who operates a business or practices


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 69 of 85       1720
     ICIHIss2                    Charge

1    a profession as a sole proprietor must report income or loss on

2    a Form 1040 Schedule C.      An activity generally qualifies as a

3    business if the primary purpose for engaging in the activity is

4    for income or profit, and the taxpayer is involved in the

5    activity with continuity and regularity.        Sporadic activity or

6    a hobby does not qualify as a business.

7               Now, I remind you that it is the government's burden

8    to prove the defendant guilty beyond a reasonable doubt of the

9    specifically charged violations of identified federal criminal

10   laws.   You may have heard testimony suggesting that the

11   defendant committed acts that you might deem to be

12   inappropriate, such as breaching the terms of contracts,

13   failing to pay taxes due under state or local laws, or trying

14   to cause people to violate postal service ethical rules, rules

15   that may overlap in some respects with the federal bribery

16   statute.    Those things raise independent issues that are not

17   charged in this case.

18              So when you consider this case, focus on the elements

19   of the crimes charged as I've explained them to you.          You may

20   consider evidence about things like USPS rules or contract

21   terms, but only insofar as it is relevant to the elements of

22   the crimes charged.

23              Now, in addition to all of that, with respect to each

24   alleged crime, you must consider the issue of venue, namely,

25   that some act in furtherance of the unlawful activity charged


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 70 of 85   1721
     ICIHIss2                    Charge

1    in each count occurred in the Southern District of New York.

2    The Southern District of New York includes Manhattan, the

3    Bronx, Westchester, Rockland, Putnam, Dutchess, Orange, and

4    Sullivan counties.     Anything that occurs in the counties I have

5    listed for you occurs in the Southern District of New York,

6    that is, those counties and on the Verrazano-Narrows Bridge,

7    which is not relevant to this case, but it's an interesting

8    little fact.    Verrazano-Narrows Bridge is in both the Southern

9    and Eastern Districts of New York.       I'm not sure why.

10             In this regard, the government need not prove that the

11   entirety of the charged crime was committed in the Southern

12   District of New York or that the defendant was present here.

13   It is sufficient to satisfy the venue requirement if any act in

14   furtherance of the crime charged occurred within the Southern

15   District of New York.

16             Now, as to the venue requirement and the venue

17   requirement only -- I'm not sure why because it just

18   complicates matters -- the government does not need to prove

19   venue beyond a reasonable doubt.       It's the only thing the

20   government does not need to prove beyond a reasonable doubt.

21   It only has to prove venue by a preponderance of the evidence,

22   which means it's more likely than not that there is a

23   sufficient connection to the Southern District of New York.

24             You must decide separately whether, as to each

25   separate count, there is sufficient connection to the Southern


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 71 of 85   1722
     ICIHIss2                    Charge

1    District of New York.

2              With respect to Counts One and Two, venue is

3    established if any act in furtherance of the crime charged

4    occurred within the Southern District of New York.

5              I'm not repeating this.      Enough.

6              With respect to Count Four, the tax evasion charge,

7    venue is established if the government proves by a

8    preponderance of the evidence that any one affirmative act of

9    evasion occurred in the Southern District of New York.

10             With respect to Count Five, the aiding and assisting

11   in the preparation and presentation of a false corporate income

12   tax charge, the government may establish venue by proving, with

13   respect to the return at issue, either that the return was

14   prepared and signed in the Southern District of New York or

15   that the return was received and filed in the Southern District

16   of New York or that any act of aiding and assisting in the

17   preparation of the return took place in the Southern District

18   of New York.

19             With respect to Count Six through Eight, venue is

20   established with respect to each return at issue if you find

21   that the government has proved by a preponderance of the

22   evidence that the return was prepared and signed in the

23   Southern District of New York, received and filed in the

24   Southern District of New York, or that the defendant

25   transmitted or caused the transmission of information from the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 72 of 85          1723
     ICIHIss2                    Charge

1    Southern District of New York to the defendant's accountant for

2    the purpose of preparing the return.

3              Finally, with respect to Count Three, venue is

4    established if you find either that the agreement was formed or

5    that an overt act was committed or caused to be committed in

6    the Southern District of New York.

7              If you find that the government has failed to

8    establish venue as to any count, then you must acquit the

9    defendant on that count.

10             As we've proceeded through the charge, you notice I

11   referred to various dates.      It doesn't matter if a specific

12   event is alleged to have occurred on or about a certain date or

13   month, but the testimony indicates it was a slightly different

14   date or month.    The law only requires substantial similarity

15   between the dates and months alleged in the indictment and the

16   dates and months that are established by the evidence.              What

17   constitutes substantial similarity is up to you.

18             OK.   Ladies and gentlemen, the verdict must represent

19   the considered judgment of each juror.        In order to return a

20   verdict, you must be unanimous, all 12 jurors must agree either

21   that the government has overcome the presumption and proven the

22   defendant's guilt beyond a reasonable doubt or that it has not.

23             So you've heard a lot of evidence and argument over

24   the last two weeks.     I will be very surprised if you don't have

25   some different opinions.      How do you reach a unanimous verdict?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 73 of 85      1724
     ICIHIss2                    Charge

1    Well, you have to do two things:       First, you have to share with

2    the other jurors your view about what the evidence shows,

3    what's believable, what's credible, what's important, what

4    proves what.    That's part one.     Part two is you have to sit

5    back and listen to everybody else do the same thing.          A

6    deliberating juror both talks and listens.

7              It's your duty to consult with each other so you can

8    deliberate with a view toward reaching an agreement.          Now, I

9    don't want you to do violence to your individual judgment

10   because, in the end, each of you decides the case for yourself,

11   but you can't do that until you have impartially considered the

12   evidence and the views of your fellow jurors.

13             At this moment in the charge, I tell a story about

14   many years ago when I was a judge down the street in the state

15   courthouse, and this is a unique experience in my 23 years of

16   doing this.    I got a note from the jurors saying they couldn't

17   reach a verdict, and it turned out when they went back into the

18   jury room, one of the jurors announced that this was the

19   verdict, this is the way he saw the evidence, and that that was

20   the only thing he was going to consider and he didn't care what

21   they thought.    The other jurors were not able to engage him in

22   conversation.    He simply wouldn't talk.      Finally, he turned his

23   chair to the wall and he pulled out his newspaper and started

24   reading it rather than engage in a thoughtful exchange of views

25   with the other jurors.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 74 of 85        1725
     ICIHIss2                    Charge

1              That jury didn't reach a verdict.        You know you're not

2    going to be like that jury, OK?       You're going to impartially

3    consider the evidence, listening to and considering the views

4    of your fellow jurors.     In the course of your deliberations,

5    don't hesitate to reexamine your own views.         Change your mind

6    if you are convinced by the arguments of other jurors and their

7    perspective on the evidence that there's a better way to look

8    at the evidence.    By the same token, don't surrender your

9    honest conviction about the weight or the effect of the

10   evidence just because the other jurors have a different opinion

11   from you or merely for the purpose of getting out of here.

12             Remember at all times, you are not partisans.             You are

13   the judges of the facts.

14             When you retire, first thing you should do is elect

15   one of you to be the foreperson of the jury.         The foreperson is

16   no more important than anybody else on the jury.          The

17   foreperson's vote has no greater weight than the weight of

18   anybody else's vote on the jury.       What does the foreperson do?

19   Well, the foreperson presides over your deliberations, whatever

20   that means to you, and the foreperson is the person who speaks

21   for you here in open court.      So pick somebody who you want to

22   have do that.

23             If it becomes necessary during your deliberations for

24   you to communicate with me, send me a note signed by the

25   foreperson.    If the foreperson goes on strike, that's happened


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 75 of 85        1726
     ICIHIss2                    Charge

1    to me twice, somebody else should sign the note.          No member of

2    the jury should ever try to communicate with me by any means

3    other than a signed writing, and I'm not going to communicate

4    with you except in two ways:      Either I will send you back a

5    signed writing, and if I do that, it will not just be signed by

6    me, it will be signed by one of the law enforcement officers

7    for the government and it will be signed by Mr. Brafman, or

8    we'll bring out here and I'll talk to you the way I'm talking

9    to you now, and we will all be here.

10             Now, do we have a court security officer?

11             THE LAW CLERK:     He has not appeared yet.

12             THE COURT:    In that case, I'm putting you in the

13   custody of Mr. O'Neill.      You will note from the oath I'm about

14   to give him that he can't talk to you in any way or manner

15   about any subject that touches on the merits of the case.           He

16   can talk to you about lunch, OK?       He could talk to you about

17   administrative stuff.     He can't talk to you about the case.

18             Mr. O'Neill, would you raise your right hand.

19             (Law clerk sworn)

20             THE COURT:    Now, if you send me a note, please just

21   remember one thing.     Do not tell me what the vote is on any

22   count at any time.     Note:   Judge, we're deliberating on Count

23   Four, and the vote is eight to four for acquittal, and we

24   really need the following answer to the question.          Wrong.   I'm

25   not supposed to know the vote.       It screws everything up until


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 76 of 85          1727
     ICIHIss2                    Charge

1    the vote is 12 to nothing.      So do not tell me what the vote is

2    in any note.    Thank you.

3               Now, if you need to hear or, in this miraculous era of

4    computers, to see the testimony of any witness or any part of

5    that witness' testimony, we can do that.        You send us out a

6    note signed by the foreperson telling us precisely what you

7    want to hear.    We will then scour the transcript, and we will

8    find it.    And in most instances, we now can copy it and send it

9    back to you.

10              I ask you two things:     First, be very specific about

11   what you want and, second, don't ask for readback -- we still

12   call it readback -- unless you talk among yourselves and

13   exhaust your total memory, because the collective memory of 12

14   people can be better than that of any one.         But remember,

15   nobody's notes are a substitute for the transcript.          So if,

16   after you talk, you are still divided about what you think you

17   heard, do not look at Juror No. 7's notes and resolve the

18   dispute that way.     Instead, ask for a readback, OK?

19              Now, this is the time-consuming thing.        Notes for

20   readback almost always come when we've either just left for

21   lunch or I have another matter on the calendar, which I now

22   have to start drawing my attention to the rest of my cases, or

23   something like that.     It takes us a little while to get the

24   passages that you want to hear.       Give us a few minutes.        Keep

25   going, talk about something else.       We will get the transcript


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 77 of 85      1728
     ICIHIss2                    Charge

1    to you or bring you out to hear it as fast as we can.

2              You will have all of the exhibits that were admitted

3    into evidence in the jury room, and you will have a way to play

4    the tapes.    And one of the few things that you can talk to

5    Mr. O'Neill about is how to make the machine work.          But if you

6    want to look at or listen to any of the tapes, you can do that.

7              And you'll have the charge.       Those of you who have

8    been jurors in state court will probably be thrilled to learn

9    that.   I'm sending it back because jurors have told me over and

10   over again that they find it helpful.        But if you are confused

11   about an instruction, please send out a note and ask me for

12   clarification.    I have nothing better to do until you reach a

13   verdict than help you in any way I possibly can.          Can't give

14   you a lot of help, can't help you find the facts, but I can

15   certainly try to clarify any unclear instructions of law.

16   Don't think that because this is going back with you that you

17   can't ask me for clarification.       You can ask me for

18   clarification, and I will give it to you.

19             Now, you will have in the jury room a verdict sheet.

20   It will ask you how you find the defendant on each count,

21   guilty or not guilty.     You will fill out the verdict sheet as

22   you deliberate on each count.       At the end of your

23   deliberations, you will have the foreperson sign it.          You will

24   put the date on it, and you will send out a note.          And the note

25   will say:    "We have reached a verdict."      That is what the note


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 78 of 85   1729
     ICIHIss2                    Charge

1    will say.   Shouldn't say anything else.       We will gather and we

2    will listen to your verdict.

3              OK.   I need to see counsel at sidebar.

4              (At sidebar)

5              MR. BRAFMAN:    Your Honor, I think we agree that the

6    tapes and the transcripts will go in.

7              THE COURT:    Yes, they will.

8              MR. BRAFMAN:    OK.

9              MR. SOLOWIEJCZYK:     Your Honor, just one very minor

10   thing.   On Count Three, conspiracy, the first element --

11             THE COURT:    What?

12             MR. SOLOWIEJCZYK:     -- I think it's page 59 of what I

13   have.

14             THE COURT:    That's close.    OK.   Here.

15             MR. SOLOWIEJCZYK:     It says Count One instead of Count

16   Three.

17             THE COURT:    Oh.

18             MR. SOLOWIEJCZYK:     I just caught that.

19             THE COURT:    Thank you.    I was catching things, but --

20             MR. SOLOWIEJCZYK:     That's it.

21             MR. BRAFMAN:    Your Honor, we have only the objections

22   we've previously preserved.

23             THE COURT:    And you have preserved them.

24             I need initials on this.

25             MR. BRAFMAN:    Thank you.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 79 of 85        1730
     ICIHIss2                    Charge

1              THE LAW CLERK:     Take that with you.     Look it over;

2    make sure there are no errors.

3              (In open court; jury present)

4              THE COURT:    Ladies and gentlemen, deliberate only when

5    you are all -- first, Mr. O'Neill, could you take the

6    alternates back in the jury room to gather their belongings,

7    also their lunch.

8              Ladies and gentlemen, deliberate only when you're all

9    together in the room.     The reason for that is you never know

10   when somebody is going to say the thing that will cause the

11   penny to drop, OK.     So just deliberate when you're together in

12   the room.

13             No smoking in the jury room.       I think you know that.

14   If we have someone who needs to smoke or if you decide that you

15   need to get away from each other, do me a favor, do not simply

16   walk out of the jury room.      That too only happened once.        It

17   was the worst day of my life.       We could not find the jurors.

18   It's like the ants got out of the ant farm.         It was terrible.

19   Send out a note, knock on the door, there will be a court

20   security officer outside, and we will arrange for you to take a

21   break.   We will do that.

22             All right.    There is my court security officer.         Sir,

23   would you come up and be sworn.

24             (Marshal sworn)

25             THE COURT:    Thank you.    Great.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 80 of 85       1731
     ICIHIss2                    Charge

1              Ladies and gentlemen, you may now discuss the case and

2    make up your mind.     You also get lunch.

3              (At 12:45 p.m., the jury retired to deliberate)

4              THE COURT:    You can tell that I have not frequently

5    charged tax cases because I have not had an opportunity to

6    whack down that charge.      I will make that a priority item.

7              OK.   We need to make absolutely sure that we have all

8    the exhibits, including the transcripts, everything, because

9    Jim will say:    This is it.    It's going back in.      I don't want

10   any screw-ups.    So somebody from each team needs to be

11   responsible for making sure that only the admitted exhibits go

12   back.

13             MR. WIRSHBA:    Yes, your Honor.

14             THE COURT:    We'll send the verdict sheet back.

15             MR. BRAFMAN:    Your Honor, we've all initialed it.

16             THE COURT:    Thank you.

17             We'll send a cleaned-up copy of the charge back.          I

18   was feeding Jim pages as I was finding typos, two defendants,

19   and things like that.     We'll let the alternates stick around

20   until the middle of the afternoon.       Make sure that nobody has a

21   heart attack.

22             OK.   You guys get some lunch.

23             MR. BRAFMAN:    Your Honor, can we have at least an hour

24   before we have to come back?      Not leaving the building, I'm

25   just saying.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 81 of 85     1732
     ICIHIss2                    Charge

1              THE COURT:    Yes.    I have to go to a security committee

2    meeting, Mr. Brafman.

3              MR. BRAFMAN:    Thank you.

4              MR. SOLOWIEJCZYK:      Should we leave our cell phone

5    numbers for Mr. O'Neill?

6              THE COURT:    Wait.    Don't leave until he comes back.

7    He's in charge now.     He's the boss now.     I cease to be the

8    boss.

9              (Recess pending verdict)

10             (Jury not present)

11             THE LAW CLERK:     There is a note judge.      It's Court

12   Exhibit 1.

13             THE COURT:    We, the jury -- the third element, Count

14   Two, that's at page 36 of the charge.        "Property,

15   clarification, does it mean only vehicles or includes money?"

16   Answer:   Includes money.

17             Bring out the jury.

18             MR. BRAFMAN:    Note the count is entitled Theft of

19   Funds.

20             THE COURT:    I'm not going to tell them that, but

21   you're right, Mr. Brafman.

22             Then we'll bring the alternates in, and we'll let them

23   go.

24             (At 3:56 p.m., jury returns to the courtroom)

25             THE COURT:    This will be a quick trip out, but I


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 82 of 85      1733
     ICIHIss2                    Charge

1    thought you might like to get out of the room for a minute.

2              JUROR:   Yes.

3              THE COURT:     We have your note, and it's a short note.

4              "Property, clarification, does it mean only vehicles

5    or includes money?"

6              Short answer:     Includes money.    OK.    That's the short

7    answer.   All right.     We all agree that that's the answer.

8              JUROR:   OK.    Thanks.

9              THE COURT:     Back you go.

10             (At 3:58 p.m., jury retired to continue deliberations)

11

12             THE COURT:     It's like contracts, Mr. Brafman, where

13   the headers aren't part of the contract.

14             MR. BRAFMAN:     Right.

15             THE COURT:     I guess the headers aren't part of the

16   charge.

17             OK.   We're going to get the alternates.

18             (Alternate jurors present)

19             THE CLERK:     Alternate jurors are entering.

20             Just have a seat in the front row.         Slide all the way

21   up.

22             THE COURT:     Hi, guys.

23             Hi.   Nobody's had a heart attack in the last few

24   hours, so we're going to let you go.        One thing that I'll ask

25   is that, for tonight anyway, don't discuss the case, OK?            Abide


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 83 of 85       1734
     ICIHIss2                    Charge

1    by the usual rules.     It's theoretically possible, though I

2    rarely do this, but it's theoretically possible, that someone

3    could get a call tomorrow, but we know where to reach you.

4              So you're more or less back to your normal lives.         I

5    can't thank you enough for having taken two weeks out of your

6    lives to sit as alternates, which is a very frustrating thing

7    to do, I know, because you end up not deliberating, but it's an

8    important thing and particularly during the winter months.

9    This is a rare wintery trial for me when somebody has not

10   gotten sick.    It's really been a long time since I haven't had

11   to use alternates on a two-week trial in the months of bad

12   weather and illness.

13             So I'm grateful to you all.       I thank you very, very

14   much for your service, and you are conditionally free to go.

15   All right.

16             (Alternate jurors excused)

17             THE COURT:    That said, I never call jurors back.        I'm

18   the queen of 11-person verdicts, jury verdicts.

19             OK.   We'll give them another hour, hour 15 minutes,

20   something like that.     All right.

21             MR. WIRSHBA:    Your Honor, do you like to reconvene at

22   the end of the day?

23             THE COURT:    As in do I want you here when I send the

24   jurors home?    I never want to be alone with the jurors.

25             MR. WIRSHBA:    Yes, ma'am.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 84 of 85          1735
     ICIHIss2                    Charge

1              (Recess pending verdict)

2              (Jury not present)

3              THE COURT:    OK.   Time to end things for the day.

4              Just so you all know, I have a TRO hearing on at 10:00

5    tomorrow morning, the annual holiday TRO.         So just be around

6    and available by phone.

7              MR. BRAFMAN:    What time will you be bringing them back

8    in?   9:30?

9              THE COURT:    9:30, but we don't convene first.           They

10   can just get to work.

11             (At 5:05 p.m., jury present)

12             THE COURT:    OK.   One left?

13             THE LAW CLERK:      Still one more, Judge.

14             THE COURT:    That's true.    All this so I can say good

15   night.

16             So everybody needs to go home and get a good night's

17   sleep, and here's how it works tomorrow:        You get in.     As soon

18   as all 12 of you are in, which I hope will be real soon after

19   9:30, just knock on the door and say that you're all there and

20   then start deliberating.      The lunch order form will be in

21   there.   I really apologize for this lunch thing.         This is bad,

22   it's really bad.    All I can say, plead in my own defense, is

23   I'm not the person who made this happen right now, but that's

24   another story.    So we'll get your lunch order.       You can hand it

25   out at some point in the first hour of the morning, and Jim


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00074-CM Document 119 Filed 01/10/19 Page 85 of 85      1736
     ICIHIss2                    Charge

1    will take care of it, and then I'm here.

2              Now, I have a hearing tomorrow morning on an

3    application for emergency relief at 10 a.m.         You are my first

4    priority.   They are my second priority, but they don't know

5    that.   So if you send out a note like at 10:15 or 10:20, I'll

6    be in the middle of that hearing.       I'll have to stop that and

7    reconvene everybody.

8              Don't discuss the case tonight.       Why would you want

9    to?   Keep an open mind because you're still talking about these

10   things.   And I will see you sometime tomorrow when you tell me

11   you want to be seen.     OK.

12             (Adjourned to December 19, 2018, at 9:30 a.m.)

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
